In re Steptor, Monroe; — Plaintiff; Applying for Supervisory and/or Remedial Writ; to the Court of Appeal, First Circuit, No. KW98 0324; Parish of East Baton Rouge 19th Judicial District Court Div. “K” No. 7-81-782.
Relator represents that the district court has failed to act timely on a motion to vacate an illegal sentence he filed on or about November 24, 1997. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
MARCUS, J. not on panel.